      Case 1:19-cv-01580-ABJ Document 5 Filed 06/26/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

ANDREW BAKAJ                    *
                                *
     Plaintiff,                 *
                                *
     v.                         *    Civil Action No. 19-1580 (ABJ)
                                *
DEPARTMENT OF HOMELAND          *
SECURITY                        *
                                *
     Defendant.                 *
                                *
*    *       *   *    *    *    *    *      *      *      *      *
                NOTICE OF PROOF OF SERVICE (USAG)

Date: June 26, 2019


                               Respectfully submitted,

                                      /s/
                               __________________________
                               Bradley P. Moss, Esq.
                               D.C. Bar #975905
                               Mark S. Zaid, Esq.
                               D.C. Bar #440532
                               Mark S. Zaid, P.C.
                               1250 Connecticut Avenue, N.W.
                               Suite 700
                               Washington, D.C. 20036
                               (202) 454-2809
                               (202) 330-5610 fax
                               Brad@MarkZaid.com
                               Mark@MarkZaid.com

                               Attorneys for Plaintiff
